598 F.2d 348
Ann M. CESARY, a/k/a Ann M. Johnson, Individually and forall others similarly situated, Plaintiff-Appellant,v.The SECOND NATIONAL BANK OF NORTH MIAMI, Defendant-Appellee.
No. 76-1515.
United States Court of Appeals,Fifth Circuit.
July 5, 1979.

Shalle Stephen Fine, Miami, Fla., Milton Feller, Miami Beach, Fla., for plaintiff-appellant.
Sheldon Rosenberg, North Miami Beach, Fla., for defendant-appellee.
Mary Jo Carpenter, Susan E. Mole, Asst. Attys. Gen., Dept. of Legal Affairs, Tallahassee, Fla., amicus curiae.
Appeal from the United States District Court for the Southern District of Florida.
Before INGRAHAM, GEE and TJOFLAT, Circuit Judges.
PER CURIAM:


1
The appellant borrower initiated this class action against the appellee lender, alleging that appellee charged interest rates on loans in excess of the ceiling set by 12 U.S.C. § 86 and Florida Constitution, article III, § 1.  The district court denied appellant's motion for class certification and granted appellee's motion for summary judgment on the merits.  Since the outcome of this appeal turned on an interpretation of Florida law, we certified two questions to the Supreme Court of Florida.  Cesary v. Second National Bank of North Miami, 567 F.2d 283 (5th Cir. 1978).


2
The Supreme Court of Florida has now ruled that the district court correctly interpreted Florida law.  Cesary v. Second National Bank of North Miami, 369 So.2d 917 (Fla.1979).  Therefore, we hold that the district court did not err in granting appellee's motion for summary judgment.  We need not address the propriety of the district court's denial of class certification.


3
AFFIRMED.